Citation Nr: 1549612	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine disability.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 22, 2015. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In an October 2013 rating decision, the RO granted service connection for radiculopathy, assigning a 10 percent for the right leg, and a 20 percent for the left leg, both awards effective September 13, 2012.  In this decision, the RO also, as relevant, denied entitlement to a TDIU.  

In June 2015, the Board then remanded the increased rating claim for lumbar spine disability and the TDIU claim for further development.

In a September 2015 rating decision, the Appeals Management Center (AMC) awarded, as relevant, entitlement to a TDIU, effective August 22, 2015.  However, because the issue of entitlement to a TDIU is part of the Veteran's increased rating claim on appeal here (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the Veteran's TDIU award represents only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice, 22 Vet. App. at 453.  Accordingly, the issue of entitlement to a TDIU prior August 22, 2015, is currently in appellate status.

In a November 2015 rating decision, the RO in Nashville, Tennessee, continued a 10 percent rating for radiculopathy of the right leg, and decreased, effective March 6, 2015, to 10 percent the rating assigned for radiculopathy of the left leg. 

Below, the Board denies a rating higher than 20 percent for service-connected lumbar spine disability prior to May 7, 2013, but thereafter grants a 40 percent rating.  The issue of a rating higher than 40 percent for the lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to May 7, 2013, the Veteran's service-connected lumbar spine disability was primarily manifested by chronic lumbar strain, degenerative disc disease, forward flexion to 45 degrees or higher, pain on motion, and two weeks of incapacitating episodes.   

2.  Prior to May 7, 2013, there was no evidence of lumbar forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of disc disease having a total duration of at least four weeks.

3.  Resolving all doubt in the Veteran's favor, since May 7, 2013, forward flexion of the thoracolumbar spine to 30 degrees or less is approximated.

4.  Separate ratings are currently in effect for lumbar radiculopathy of the right and left lower extremities; there is no evidence of any separately ratable neurologic impairment of the bowel or bladder.

5.  The Veteran medically retired from her federal government job on August 21, 2015, due to her service-connected lumbar spine disability and associated radiculopathy of the lower extremities. 
 CONCLUSIONS OF LAW

1.  Prior to May 7, 2013, the criteria for rating higher than 20 percent for lumbar spine disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237, 5243 (2015).

2.  Since May 7, 2013, the criteria for a 40 percent rating, but no higher, for lumbar spine disability are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5243 (2015).

3.  For the rating period on appeal prior to August 22, 2015, the criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA provided a notice letter to the Veteran in January 2009, August 2010, January 2012, and January 2013, which apprised the Veteran of the type of evidence and information needed to substantiate her claim, and of her and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised her as to how disability ratings and effective dates are assigned.

VA also met its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records (STRs), post-service private and VA medical records, employment records, as well as lay statements in support of the claim.  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Neither the Veteran nor her representative have identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist her with this claim have been satisfied.


III.  Factual Background

Service connection for residuals of a lumbar strain has been in effect since July 2005.  She filed an increased rating claim in November 2008, at which time the rating for her lumbar spine disability was increased from 10 to 20 percent.  The Veteran seeks a rating higher than 20 percent.

In February 2009, the Veteran underwent a VA compensation examination of the spine.  Forward flexion of the lumbar spine was to 90 degrees with pain beginning at 60 degrees.  Extension was to 30 degrees.  Right lateral flexion and right lateral rotation were to 30 degrees with pain beginning at 20 degrees.  Left lateral flexion and left lateral rotation were to 30 degrees with pain at endpoint.  Repetitive-use testing produced increased pain, weakness, lack of endurance, fatigue and incoordination, with no loss of motion.  VA x-rays of the lumbar spine taken in February 2009 show evidence of suspected degenerative changes at the lumbosacral junction as well as spina bifida occulta.  Final diagnosis was chronic lumbar strain with mild degenerative changes at the lumbosacral junction.

Occupational Medical Services (OMS) Medical Evaluation of Work Status dated in August 2009 indicates that the Veteran sustained a low back pain during an occupational incident.  

According to a "Federal Employees' Notice of Traumatic Injury and Claim for Continuation of Pay/Compensation," the Veteran injured her back in August 2009 while working for the federal government as a distribution warehouse worker.  

In October 2009, a supervisor at a VA Physical Medicine and Rehabilitation Service Clinic indicated that the Veteran was issued a lumbar spine corset to be worn for support during any activity.  According to an October 2009 VA primary care physician note, the Veteran was advised to do light work up to 8 hours a day and avoid lifting heavy objects.

In an undated letter from a VA Medical Center, it was noted that the Veteran had been advised to have complete rest at home for two weeks in November 2009.  A magnetic resonance image (MRI) taken in December 2009 showed evidence of mild degenerative changes in the lumbar spine, and no evidence of disc disease or herniations.

In a December 2009 letter, the Veteran's VA physician requested that the Veteran be placed on light duty at work for approximately two months while she underwent physical therapy.  In a March 2010 letter, the request for light duty was extended through March 22, 2010.  According to an April 2010 VA note, light duty was extended for another 60 days.  According to a June 2010 statement, light duty was again requested due to low back pain.

In September 2010, the Veteran underwent a VA compensation examination of the spine where she reported having low back pain which radiated into her buttocks and down her legs. She described the pain as severe, constant, and daily.  She reported having 2 incapacitating episodes which lasted 1-2 hours in duration.  Inspection of her posture and head position was normal.  Her gait was antalgic to the left, without assistive device.  Lumbar lordosis and scoliosis were present.  Gibbus, kyphosis, lumbar flattening, reverse lordosis, and listing were not present.  There were no spasms, atrophy, guarding, or weakness of the thoracolumbar sacrospinalis.  Tenderness and pain with motion were present, bilaterally, but not severe enough to result in abnormal gait or spinal contour.  Flexion of the thoracolumbar spine was to 75 degrees; extension was to 20 degrees; and bilateral lateral flexion and rotation were to 25 degrees.  There was objective pain on active range of motion or upon repetitive-use testing.  There were no additional limitations after repetitive-use testing.  Reflexes, sensory examination, and motor examination in the lower extremities were normal.  There was no muscle atrophy in the lower extremities, and muscle tone was normal.  X-rays taken in conjunction with the examination showed evidence of mild scoliosis, exaggerated lumbar lordosis, and spina bifida occulta.  Final diagnosis was lumbar strain with mechanical pain due to minimal scoliosis and increased lordosis.  The examiner indicated that the Veteran may experience increased low back pain with heavy lifting, carrying, repetitive bending or stooping.

A December 2010 Medical Recommendation from her private provider noted that she would be able to return to work with medical restrictions, 

Private chiropractic notes dated in March 2011 show lumbar flexion to 45 degrees and extension to 5 degrees.

In February 2012, the Veteran underwent an additional VA compensation examination of the spine where she reported continued daily low back pain.  Flexion of the thoracolumbar spine was to 90 degrees or greater with no objective evidence of pain.  Extension, bilateral lateral flexion, and bilateral lateral rotation were to 25 degrees, with pain beginning at 20 degrees.  There were no additional limitations of motion after repetitive-use testing; the Veteran's range of motion remained the same.  Contributing factors resulting in functional impairment included less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  There was tenderness to percussion of the lumbar spine.  Guarding or muscle spasms were not present.  Reflexes, sensory, and motor examinations of the lower extremities were normal.  There were no signs or symptoms of radiculopathy.  IVDS was not present.  The Veteran regularly used a back brace.  Final diagnosis was chronic lumbar strain and the examiner indicated that the Veteran's back disability did not affect her ability to work.

An April 2012 "Request For Personnel Action" indicates that the Veteran sought a change to a lower grade.  In an April 2012 letter, the Defense Logistics Agency informed the Veteran that it was going to provide her with a job consistent with her medical restrictions.  Her request was subsequently granted.

According to October 2012 private treatment records from Smith Spinal Care Center, forward flexion of the Veteran's lumbar spine was to 50 degrees.

According to January 2013 private treatment records from Comprehensive Care Medical Offices, L.L.C., the Veteran had 70 degrees of flexion in the lumbar spine and the assessment was resolving back sprain.  In February 2013, she had positive straight leg raising on the left with pain at approximately 80 degrees.  Also, the physician noted limited lumbar range of motion with spasms and paraspinal tenderness.  In March 2013, she had tenderness to palpation of the lumbar spine and spasms on the left paralumbar area, and the assessment was low back pain suggestive of disc disease and radiculopathy.  It was noted that the Veteran was 21 weeks pregnant.

In a February 2013 letter, the Veteran's physician indicated that she sustained low back injury with radiculitis after falling one month ago. This physician determined that the Veteran's back pain is related to the back injury and not to her pregnancy.  It was recommended that she stay out of work until she follows up with her obstetrician.

During a May 7, 2013, visit to her private physician, she had ongoing complaints of low back pain.  She reported both good and bad days in terms of back pain.  On the days that she felt able to work, she still felt that she could not sit for an 8-hour workday.  On evaluation, the physician stated that the Veteran's lumbar range of motion was "quite limited to about 15 to 20 degrees of flexion."  The physician advised the Veteran to stay out of work or go back on a very limited duty.

A September 2013 MRI of the lumbar spine shows evidence of bilateral neural foraminal stenosis secondary to diffuse disc bulge at L4 and L5-S1. NCV/EMG showed evidence of chronic lumbar radiculopathy. 

In October 2013, the Veteran had an additional VA compensation examination of the spine.  With regard to flare-ups she stated that when she sits too long her back and legs start to hurt.  Forward flexion of the thoracolumbar spine was to 70 degrees with pain beginning at 50 degrees.  Extension was to 20 degrees with pain beginning at 10 degrees.  Bilateral lateral flexion and bilateral lateral rotation were to 20 degrees with pain beginning at 15 degrees.  Upon repetitive-use testing, range of motion remained the same.  In terms of functional impairment, contributing factors included less movement than normal; weakened movement; excess fatigability; pain on movement; and interference with sitting, standing, and/or weightbearing.  There was paraspinal muscle tenderness and bilateral sciatic notch tenderness.  Guarding or muscle spasms were present but did not result in abnormal gait or spinal contour.  Reflexes and motor examinations of the lower extremities were normal.  Sensory examination was normal in the upper thighs, right thigh/knee, and right lower leg/ankle, and right feet/toes.  There was decreased sensation in the left thigh, left lower leg, and left feet/toes.  Straight leg raising was negative on the right, and positive on the left.  Signs and symptoms of radiculopathy included mild pain in the lower extremities, moderate intermittent pain, and moderate paresthesias and numbness in the left leg.  Paraesthesia and numbness were not present in the right leg.  Radiculopathy affected the sciatic nerves and was described as mild on the right and moderate on the left.  It was noted that disc disease did not produce any incapacitating episodes.  Final diagnoses were chronic lumbar strain and degenerative disc disease of the lumbar spine.  According to the neurology examination report, a diagnosis of bilateral lumbar radiculopathy was rendered based on clinical evaluation and EMG/NCV studies.  The examiner determined that the radiculopathy was mild on the right and moderate on the left.  

Occupational Medical Services (OMS) Medical Evaluation of Work Status dated in January 2015 recommended that the Veteran return to work with permanent restrictions.

Private treatment notes dated in March 2015 reflect that the Veteran was on a modified work duty and that VA had assigned her permanent light duty for medical disability.  On evaluation, inspection of the spine was normal; there was normal alignment with no swelling or ecchymosis.  There was no tenderness of the spinous process, PSIS, the SI joint, or the greater trochanter.   On the right, there was tenderness of the iliolumbar region and gluteus maximus but none in the paraspinal region.  On the left, there was tenderness of the iliolumbar region and no tenderness in the paraspinal region.  Range of lumbar spine motion was normal with pain.  Motor strength in the lower extremities was normal.  Neurologic examination of the lower extremities revealed decreased sensation on the right with a positive straight leg raising test.  Assessments were lumbago, lumbar radiculopathy, degenerative disc disease, and spinal stenosis.  

A January 2015 Medical Recommendation from her private provider noted that she would be able to return to work with medical restrictions.

On a VA Form 21-8940 signed in January 2015, the Veteran indicated that she applied for medical retirement from her current job at Defense Logistics Agency.  

On Form 3112-03, dated in February 2015, the Defense Logistics Agency indicated that medical evidence presented to the agency demonstrated that accommodation was not possible due to the severity of her medical condition and the physical requirements of her position.

On VA Forms 21-4192 signed in June and July 2015, the Veteran's employer checked the box indicating that the Veteran is receiving, or is entitled to receive, medical retirement benefits.

The Veteran underwent her most recent VA compensation examination of the spine in August 2015.  However, the examiner was unable to test range of thoracolumbar spine motion due to the Veteran's complaints of pain.  The examiner was also unable to determine, without resorting to mere speculation, that fatigue, weakness, or incoordination significantly limits the Veteran's functional ability with repeated use over time or during flare-ups.  There were no muscle spasms or guarding.  There was localized tenderness that did result in abnormal gait. Less movement than normal contributed to the Veteran's functional impairment. Sensory, reflex, and motor examinations were normal.  Straight leg raising was negative, bilaterally.  Mild radiculopathy was demonstrated in both lower extremities. There was no ankylosis of the spine.  The examiner stated that the Veteran's lumbar spine disability and associated radiculopathy impact her ability to work in that she has difficulty walking, running, and squatting during a flare-up.  

Also in August 2015, a VA examiner determined that it is at least as likely as not that the Veteran is unable to work due to her service-connected disabilities.  


IV. Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

 Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lumbar Spine Disability

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease (IVDS) (also referred to as degenerative disc disease) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Id.  

In this case, the Veteran's service-connected lumbar spine disability is currently evaluated as 20 percent disabling under DC 5237of the General Rating Formula. 38 C.F.R. § 4.71a (2015).  Under this formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id. Note (1).

Alternatively, IVDS or degenerative disc disease can be rated under the IVDS Formula. Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time. See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

On review of all evidence, the Board finds that a rating higher than 20 percent is not warranted for the Veteran's lumbar spine disability prior to May 7, 2013.  As noted, the next-higher rating of 40 percent under the General Rating Formula requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Notably, these criteria are not met as forward flexion of the thoracolumbar spine was no worse than 45 degrees during the applicable time period.  In addition, ankylosis of the thoracolumbar spine has not been demonstrated at any time during the appeal.  Accordingly, a rating higher than 20 percent is not warranted prior to May 7, 2013, under the General Rating Formula.

In addition, during this time period, there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40 , 4.45 and DeLuca, 8 Vet. App. at 204 -07.  Objective pain on active range of motion or upon repetitive-use testing was not demonstrated during the September 2010 VA examination.  In addition, although the February 2012 VA examiner noted functional impairment in terms of less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, there was no evidence of any additional limitations upon active range-of-motion or during repetitive-use testing.  Accordingly, the Board finds that the 20 percent rating adequately portrays any functional impairment, pain, fatigue, weakness, and any flare-ups that the Veteran experienced as a consequence of her lumbar disability prior to May 7, 2013.  

Moreover, application of the IVDS Formula does not provide for a higher rating.  VA medical evidence shows that the Veteran was prescribed complete rest at home for two weeks in November 2009, however two weeks of incapacitating episodes is consistent with the 20 percent rating already assigned when applying the IVDS formula.  In addition, the Board recognizes that the Veteran reported, during the September 2010 VA examination, that she had had two incapacitating episodes of back disease, lasting 1-2 hours in duration.  However, the Board notes that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  See DC 5243, Note.  Notably, the Veteran specifically indicated during that 2010 VA examination that she did not seek medical treatment for those two reported episodes.  Because there is no evidence prior to May 7, 2013, of incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a rating higher than 20 percent is not warranted under the IVDS formula.  

Nonetheless, the Board finds that an increased rating is warranted from May 2013.  As noted above, the Veteran was only able to forward flex her lumbar spine to 15-20 degrees during a private medical visit conducted on May 7, 2013, and such limitation of flexion is indicative of a 40 percent rating under the General Rating Formula.  The Board recognizes that her forward flexion has not been limited to that extent during subsequent examinations conducted in 2013 and 2014.  Nonetheless, the October 2013 VA examiner noted that the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weightbearing, all of which contributed to her functional impairment.  Moreover, as indicated, the Veteran was completely unable to perform lumbar range-of-motion during the August 2015 examination due to pain.  Based on this evidence, the Board finds that the criteria for a 40 percent rating - forward flexion to 30 degrees or less- are approximated since May 7, 2013.

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In this case, a separate 10 percent rating is currently in effect for associated radiculopathy in the right lower extremity.  A separate 20 percent rating was initially assigned for radiculopathy in the left lower extremity; however that rating was reduced to 10 percent, effective March 6, 2015.  The Veteran has not expressed disagreement with the assigned ratings and the evidence does not show that higher ratings are warranted.  Lastly, the Board notes that there is no evidence of any associated bowel or bladder impairment.  

In summary, the Board concludes that a rating higher than 20 percent is not warranted for the Veteran's lumbar spine disability prior to May 7, 2013, but thereafter, a 40 percent rating is approximated.  

The evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected lumbar spine are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected lumbar disability is primarily manifested by chronic lumbar strain, disc disease, painful and limited motion, weakened movement, excess fatigability, and interference with sitting, standing, and/or weightbearing, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, DCs 5237-5243; DeLuca, Mitchell, supra.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

V.  TDIU Prior to August 22, 2015

As indicated, the AMC awarded entitlement to a TDIU from August 22, 2015.  At issue here is whether the Veteran is entitled to a TDIU award prior to such date.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

In this case, the Veteran is service-connected for asthma, lumbar spine disability, radiculopathy of the right and left lower extremities, right and left knee disabilities, and residuals of left inguinal tendinitis, for a combined rating of 70 percent since March 5, 2014; also as of such date, the Veteran met the schedular criteria for a TDIU.

As already determined, the Veteran's service-connected disabilities, namely her lumbar spine disability and radiculopathy, has prevented her from maintaining employment.  The evidence shows that she worked for the Federal Government and had several back complaints during such employment. Reasonable accommodations were made, but the Veteran continued to have difficulty working.  However, there is no indication that the Veteran was in an environment that approximated marginal employment, sheltered employment or a sheltered workshop.  In February 2015, she applied for medical retirement benefits with her federal employer.  During the TDIU examination conducted in August 2015, the Veteran advised the VA examiner that her medical retirement benefits had been approved and stated that her last day of work was probably August 21, 2015.  The RO assigned the award of TDIU as of August 22, 2015, the day after her last day.  Unemployability has not been established prior to such date.  Accordingly, entitlement to a TDIU prior to August 22, 2015, is not warranted.

ORDER

Prior to May 7, 2013, a rating higher than 20 percent for service-connected lumbar spine disability is denied.

Since May 7, 2013, a 40 percent rating for service-connected lumbar spine disability is granted, subject to the controlling laws and regulations governing monetary benefits.

Prior to August 22, 2015, a TDIU is denied.


REMAND

As decided above, the Board granted a higher rating of 40 percent for the Veteran's lumbar spine disability from May 7, 2013.  However, prior to determining whether an even higher rating is warranted, the Board finds that further development is necessary.  

The August 2015 VA spine examination report is inadequate to the extent that it indicates that IVDS (degenerative disc disease) of the lumbar spine is not present.  As shown above, the medical evidence clearly shows that the Veteran has IVDS of the lumbar spine and is actually service-connected for such disability.  The claims file must therefore be returned to the VA examiner for a clarifying addendum.  The question of whether the Veteran has IVDS and any resultant incapacitating episodes must be answered in order for the Board to determine whether a rating higher than 40 percent is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the medical examiner who conducted the August 2015 VA spine examination or, if s/he is unavailable, from another suitably qualified clinician. 

The purpose of this addendum is to clarify the presence of IVDS in the lumbar spine and indicate whether any incapacitating episodes are demonstrated.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. If the requested examiner is no longer available, or if the identified examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

AFTER re-reviewing the claims file, the examiner is asked to provide an addendum addressing the following:

a).  Clarify whether the Veteran has IVDS of the lumbar spine.  Reconcile the opinion with the MRI findings of record.

b).  Indicate whether IVDS has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes, categorized by years.

A complete rationale should be provided for any opinions expressed and conclusions reached.
 
2.  Thereafter, readjudicate the issue of entitlement to a rating higher than 40 percent for the Veteran's lumbar spine disability.  If the benefit sought remains denied, provide the Veteran and her representative an SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


